Citation Nr: 0726019	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-35 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Indianapolis, Indiana.  That decision denied benefits sought 
on appeal and the veteran has appealed to the Board for 
review.  

The issue being remanded is addressed in the REMAND portion 
of the decision below and it is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on the part 
of the veteran.


REMAND

Review of the record discloses that the veteran has not been 
provided proper notice of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue on appeal.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that in the context of a claim to reopen, VCAA 
notice must include an explanation of:

(1) the evidence and information 
necessary to establish entitlement to the 
underlying claim for the benefit sought; 
and 
(2) what constitutes new and material 
evidence to reopen the claim as 
determined by the evidence of record at 
the time of the previous final denial. 

See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court 
further explained that in the context of a claim to reopen, 
the VCAA requires that VA look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to establish 
service connection that was insufficient in the previous 
denial.  See Id.

The record reflects that the RO sent duty-to-assist notice 
letters to the veteran in August 2003 and again in October 
2004.  Nevertheless, neither letter advised the veteran of 
what specific evidence was required to substantiate the claim 
to reopen service connection for a lower back disability.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although it is 
certainly clear that the veteran has been notified of the 
evidence necessary to substantiate his claim via the 
Statement of the Case, such a notice may not be viewed as 
adequate or proper in view of the requirements imposed upon 
VA by VCAA and by Kent, supra.  Any adverse decision issued 
by the Board at this time in the absence of proper VCAA/Kent 
notice would likely be ruled as prejudicial error, so the 
appeal must be remanded for the issuance of such notification 
as a matter of procedural due process.  The case must 
therefore be remanded in order to comply with the statutory 
requirements of the VCAA and applicable law.

Accordingly, the case is REMANDED for the following action:

The RO/AMC must review the claims file 
and insure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the implementing 
regulations found at 38 C.F.R. § 3.159 
(2006), and any other legal precedent are 
fully complied with and satisfied.  The 
veteran should specifically be told what 
is required to substantiate the claim on 
appeal.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

The veteran should also be informed of 
what is now required to reopen the claim 
and what is required to substantiate the 
underlying claim of service connection 
for a lower back disability.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the RO/AMC must inform the 
veteran why his previous claim was denied 
and what particular evidence would be 
required to reopen the claim.  It is 
understood that the RO may have certain 
formal language prepared for such cases, 
and that language should certainly be 
provided to the veteran in this case.  

The essential evidence necessary to 
substantiate the veteran's claim would be 
competent clinical evidence, most likely 
in the form of a medical opinion, issued 
by a orthopedist, after review of all of 
the clinical evidence on file, which 
stated that the veteran was not suffering 
from a congenital back disability and 
that the veteran's military service 
produced a back disability from which the 
veteran continues to suffer therefrom.  
No service medical or personnel record 
previously considered, or argument by the 
veteran, or any other evidence already on 
file would satisfy the requirement for 
new and material evidence to reopen his 
claim for service connection.  The 
veteran should also be provided with the 
current version of 38 C.F.R. § 3.156(a) 
(2006) which defines new and material 
evidence for VA purposes.  

Finally, it would be appropriate at this 
time for the veteran to also be provided 
with VCAA notice in accordance with 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).

After undertaking any further development deemed appropriate, 
the RO/AMC should re-adjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, the appellant and 
the veteran's attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


